                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                             Case No. 18 CR 696
                v.
                                                             Judge John Robert Blakey
 ASHRAF AL SAFOO

                        PROTECTIVE ORDER PERTAINING
                      TO SENSITIVE DISCOVERY MATERIALS

       WHEREAS, the parties agree that they have a compelling interest in

preventing certain sensitive discovery materials, including declassified material 1

(collectively “Sensitive Discovery Materials”), from being disclosed to anyone not a

party to the court proceedings in this matter; such material may include information

relevant to ongoing national security investigations; and such materials may

implicate the privacy interests of the defendant and third parties;

       AND WHEREAS, the government seeks to tender to the defendant certain

Sensitive Discovery Materials;

       AND WHEREAS, the parties further agree that the Court has the power under

Fed. R. Crim. P. 16(d)(1) and 26.2 to grant appropriate relief to the parties where

required in the interests of justice;

       THEREFORE, IT IS HEREBY ORDERED pursuant to Rule 16(d) of the

Federal Rules of Criminal Procedure that the government shall segregate the

discovery materials it produces to the defendant and his counsel of record into two



       1 As used herein, the term “Declassified Materials” refers to any and all classified documents,
materials, and information that have been marked as declassified and provided by the government to
defense counsel as part of discovery in this case.
categories: (1) General Discovery Materials, and (2) Sensitive Discovery Materials.

The category to which particular discovery materials belong shall be clearly identified

by the government;

      IT IS FURTHER ORDERED that defendant is prohibited from taking

Sensitive Discovery Materials, or copies thereof, into any jail facility, or possessing

the materials or copies in any such facility, except when reviewing the materials in

the presence of his defense counsel or staff assisting defense counsel, and is further

prohibited from disseminating or discussing the discovery with any individuals other

than authorized persons. Defense counsel may review the materials with the

defendant, but may not permit the defendant to retain the materials, or copies

thereof;

      IT IS FURTHER ORDERED that Sensitive Discovery Materials shall not be

further disseminated by the defendant or his counsel of record to any individuals,

organizations or other entities, other than (i) members of the defense team (co-

counsel, paralegals, investigators, translators, litigation support personnel, the

defendant, and secretarial staff); and (ii) experts retained or consulted to assist in the

preparation of the defense. Notice of proposed dissemination to defense experts shall

be provided to the Court ex parte and under seal. Each of the individuals to whom

disclosure is made pursuant to the above provision shall be provided a copy of this

protective order and will be advised that he or she shall not further disseminate the

materials except by the express direction of counsel of record or co-counsel. The

government shall provide copies of any Sensitive Discovery Material appropriately so

marked. It is expressly understood that counsel for the defendant or co-counsel may
not disseminate any of such Sensitive Discovery Materials to witnesses or potential

witnesses, except as noted above for experts. The defendant may seek relief from

these provisions as to a particular item or items of discovery by providing notice to

the Court of intent to disseminate particular identified item(s) to a witness and the

purpose in doing so. The Notice shall be under seal. No disclosure of the item(s) to the

witness(es) shall be made until the Court so permits. The Court, after notifying the

defense, may consult with the Government regarding any dissemination requests

pursuant to this paragraph;

      IT IS FURTHER ORDERED that no Sensitive Discovery Material shall be

disseminated to any member of the defense team, as defined above, expert witness

retained or consulted by the defense team, or any duly authorized witness unless that

person shall first have signed the Memorandum of Understanding in the form

attached hereto, agreeing to comply with the terms of this Order. The signed

Memorandum of Understanding shall be filed with the Court under seal. The

substitution, departure, or removal for any reason from this case of counsel for the

defendant, or anyone associated with the defense team shall not release that person

from the provisions of this Order or the Memorandum of Understanding executed in

connection with this Order;

      IT IS FURTHER ORDERED that all discovery materials, whether general or

sensitive, in this case are now and will forever remain the property of the United

States Government. At the conclusion of this case, all discovery materials shall be

destroyed or maintained under secure conditions by defense counsel. Upon written
request of the Government, all discovery materials shall be returned to the

Government;

      IT IS FURTHER ORDERED that defense counsel in receipt of Sensitive

Discovery Materials may only make copies of the Sensitive Discovery Materials in

accordance with this order. Defense counsel shall not remove from any copies of either

General Discovery Materials or Sensitive Discovery Materials any inscription made

by the Government identifying the materials as: “U.S. Government Property” and

“May Not Be Used Without U.S. Government Permission”;

      IT IS FURTHER ORDERED that all discovery materials are to be provided to

the defense, and used by the defense, solely for the purpose of allowing the defendant

to prepare his defense;

      IT IS FURTHER ORDERED that no party shall make, or participate in the

making of, any extrajudicial disclosure of Sensitive Discovery Materials for

dissemination by means of public communication, unless such materials are (or

become) public record, including but not limited to, trial transcripts, documents that

have been received in evidence at other trials, or documents that are otherwise

properly placed in the public domain;

      IT IS FURTHER ORDERED that any papers to be served upon the Court in

response to papers served in conformity with the preceding paragraph also be filed

under seal;

      IT IS FURTHER ORDERED that counsel shall store all Sensitive Discovery

Materials, and any copies thereof, in a secure place;
      IT IS FURTHER ORDERED that, to the extent any material is produced by

the United States to defendant or defendant’s counsel by mistake, the United States

shall have the right to request the return of the material and shall do so in writing.

Within five days of the receipt of such a request, defendant and/or defendant’s counsel

shall return all such material if in hard copy, and in the case of electronic materials,

shall certify in writing that all copies of the specified material have been deleted from

any location in which the material was stored;

      IT IS FURTHER ORDERED that nothing in this Order shall preclude the

government or the defendant from seeking a further protective order pursuant to

Rule 16(d) as to particular items of discovery material; and

      FINALLY, IT IS ORDERED that this Order is entered without prejudice to

either party’s right to seek a revision of the Order by appropriate motion to the Court.


Dated: January 15, 2019
                                               Entered:


                                               ____________________________
                                               John Robert Blakey
                                               United States District Judge
                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                   Case No. 18 CR 696
              v.
                                                   Judge John Robert Blakey
 ASHRAF AL SAFOO

                     MEMORANDUM OF UNDERSTANDING

      I,                                                 , acknowledge that I have

received, read, and understand the Protective Order entered by the Court on January

14, 2019, in this case, and I agree to comply with its. I understand that I may be the

recipient of certain discovery material, including documents marked as Sensitive

Discovery Materials, that may include information relevant to ongoing national

security investigations and prosecutions, and may implicate the privacy interests of

the defendant and third parties. I understand that direct or indirect unauthorized

disclosure, retention, or negligent handling of the Sensitive Discovery Materials I

receive or review could cause serious damage to the other national security

investigations and prosecutions, and/or impact the privacy interests of the defendant

or third parties.

      I agree that I shall never divulge, publish, or reveal either by word, conduct,

or any other means, such Sensitive Discovery Materials unless specifically authorized

in writing to do so by an authorized representative of the United States Government;

or as authorized by the Court pursuant the Protective Order entered in this case.

      I agree that this Memorandum and any other nondisclosure agreement signed

by me in connection with this case will remain forever binding upon me, even after
the conclusion of this case and any subsequent related proceedings including the

appellate process.

       I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct to the best of my knowledge, information and belief.




Name




Signature




Witness Name




Witness Signature




Date
